Citation Nr: 0205421	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-22 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
October 1972 to November 1974.

In decisions issued in January and December 1991, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, denied the veteran's petition to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder.  He appealed to the Board 
of Veterans' Appeals (Board).  The Board twice remanded his 
case to the RO for further development and consideration-
initially in July 1994 and more recently in October 1999.

FINDINGS OF FACT

1.  In February 1977, the RO denied the veteran's claim for 
service connection for an acquired psychiatric disorder; the 
RO sent him a letter that same month notifying him of the 
decision and apprising him of his procedural and appellate 
rights, and he did not appeal.

2.  The additional medical and other evidence that has been 
submitted or otherwise obtained since the RO's February 1977 
decision is either duplicative of the evidence that was on 
file when that decision was issued, or does not indicate that 
the veteran has an acquired psychiatric disorder as a result 
of his service in the military.

CONCLUSIONS OF LAW

1.  The RO's February 1977 decision denying the claim for 
service connection for an acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 
20.1103 (2001).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When initially denying the claim for an acquired psychiatric 
disorder in February 1977, the RO considered the veteran's 
service personnel records which showed that he had committed 
multiple infractions while in the military involving failure 
to report for duty, failure to obey lawful orders of both 
commissioned and noncommissioned officers, and unauthorized 
passes, etc.  And because of those multiple infractions and 
an unwillingness to change his deviant behavior, he was 
administratively discharged from the military in November 
1974 for the good of the service under other than honorable 
conditions.  However, the records of his summary court 
martial proceedings prior to his discharge disclosed no 
reasonable ground for believing that he was mentally ill, 
deranged, or abnormal-including at the time of his 
misconduct.  And even he personally denied experiencing any 
psychiatric symptoms when completing a medical history 
questionnaire during his November 1974 examination for 
separation from service.  He checked "no" in the boxes 
designated for frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, and periods of unconsciousness.  Furthermore, 
there was no evidence of an acquired psychiatric disorder of 
any sort during the objective clinical portion of that 
examination for separation from service, or at any earlier 
time during service either.

Also in denying the claim in February 1977, the RO considered 
records from October 1976, nearly two years after the 
veteran's service in the military had ended, showing that his 
character of discharge was upgraded to a general discharge 
under honorable conditions.  So that, in turn, made it 
possible for him to apply for VA compensation benefits, which 
he did in November 1976 by filing his initial claim for an 
acquired psychiatric disorder.  And when subsequently 
examined by a VA psychiatrist in January 1977, an anxiety 
neurosis with depressive features was diagnosed.  But the VA 
examiner did not indicate the veteran had acquired 
the psychiatric disorder as a result of his service in the 
military.  Rather, the VA examiner indicated the veteran also 
had a history of drug and alcohol abuse while in service 
(when stationed in Ft. Hood, Texas), involving indulgence in 
marijuana, experimentation with LSD, and even an addiction to 
heroin.  The VA examiner also indicated the veteran had 
received detoxification treatment while in service 
at Ft. Hood, and that he even had continued to receive 
rehabilitation during 1975, the year following service, 
through a Puerto Rico Drug Addiction Program at a State 
Psychiatric Hospital.  So bearing all of that in mind, the VA 
examiner also indicated in his diagnosis that the veteran had 
an "[a]ddiction factor."  Again though, there was no causal 
relationship established by the VA examiner between the 
anxiety neurosis diagnosed and the veteran's military 
service, so there simply was no legal basis for the RO to 
grant service connection for an acquired psychiatric 
disorder-even though he had that diagnosis of record when 
the RO issued its decision.  See e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  Also found at Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).  Moreover, any disability that he had due 
to his documented history of abusing drugs and alcohol while 
in service was considered to be his own willful misconduct 
and, therefore, not even subject to being service connected 
as a matter of law.  See 38 U.S.C. §§ 105, 310, 321, 331, 
401, 521(a) (1977); 38 C.F.R. § 3.301(a), (c)(2) & (c)(3) 
(1977).

The RO sent the veteran a letter later in February 1977 
notifying him of the decision denying his claim for service 
connection for an acquired psychiatric disorder and apprising 
him of his procedural and appellate rights.  But he did not 
appeal, so that decision became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, 
because he did not appeal that decision, this, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's February 1977 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. At 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, VA may proceed to evaluate the merits 
of the claim after ensuring the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc) and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc).  However, since the well-grounded 
requirement has been totally eliminated by the rather 
recently enacted Veterans Claims Assistance Act of 2000 (the 
"VCAA"), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000), the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if the RO already has 
fully complied with all notification and assistance to the 
veteran that is mandated by the VCAA so that he is not 
prejudiced.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also Fossie v. West, 12 Vet. App. 1 (1998).

Incidentally, the VCAA has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2001), and 
the implementing regulations are found at 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As alluded to above, 
this new law eliminated the concept of a well-grounded claim, 
but it also redefined VA's obligations insofar as notifying 
the veteran of evidence needed to support his claim and 
complete his application for benefits and assisting him in 
obtaining evidence that is potentially relevant to his claim.  
Id.  But although the regulation defining what constitutes 
new and material evidence recently was amended, see 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)), this amendment to 38 C.F.R. § 3.156(a) applies 
only to petitions to reopen finally decided claims that were 
received on or after August 29, 2001.  The veteran's request 
to reopen his claim was received several years prior to that 
cutoff date.  Therefore, the amended regulation does not 
apply to his current appeal.  The Board also should add, 
however, that the RO sent the veteran a letter in October 
2001 notifying him of the VCAA and its legal implications 
concerning his claim.  And the notices of the rating decision 
appealed, the Statement of the Case (SOC), and the several 
Supplemental Statements of the Case (SSOCs) duly apprised him 
of the reasons and bases for denying his petition to reopen 
his claim and of the applicable laws and regulations.  
Indeed, the Board twice remanded his case to the RO to avoid 
prejudicing him-initially in July 1994 and more recently in 
October 1999, to obtain numerous additional medical records 
that are relevant to his claim, including those in the 
possession of the Social Security Administration (SSA) 
and several private doctors who have treated him at various 
times since service.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  And the most recent SSOC issued in October 2001 
apprised him of the lesser Hodge standard for reopening 
his claim and the type of evidence needed to support his 
allegations and prevail in his appeal.  Clearly then, he has 
been given more than adequate opportunity to present his case 
and the Board, therefore, may proceed to determine whether 
new and material evidence has been submitted to reopen the 
claim.

The evidence that has been submitted or otherwise obtained 
since the RO's February 1977 decision consists of:  a) 
numerous additional lay statements from the veteran and 
others speaking out on his behalf, b) a transcript of the 
oral testimony that he and his father gave during his April 
1992 hearing at the RO, and c) a whole litany of medical 
records concerning ongoing treatment and evaluation that he 
has received from both VA and private psychiatrists, 
psychologists, social workers, etc., since service.

The allegations the veteran and the others made in the 
written statements submitted on his behalf, as well as the 
oral testimony that he and his father gave during his 
RO hearing in April 1992 merely reiterate-essentially 
verbatim, arguments that he made prior to the RO denying his 
claim in February 1977.  That is to say, he and the others 
always steadfastly have maintained that he acquired a 
psychiatric disorder as a result of the many trying ordeals 
while in service-which, in his opinion, were tantamount to 
unjustified harassment, punishment and pressure.  So simply 
to make these very same arguments again in his current 
appeal, years later, does not constitute new evidence.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  But aside 
from that, the written and oral testimony from him and the 
others is not material, either, because they all are laymen 
and, as such, do not have the medical competence to comment 
on an issue such as medical causation-to etiologically link 
any psychiatric disorder that he currently has to his service 
in the military.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Hasty v. Brown, 13 Vet. App. 230 
(1999).  So even if their written and oral testimony was new, 
it still would not be material-which is a requirement also, 
and therefore would be insufficient to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Pollard v. 
Brown, 6 Vet. App. 11 (1993).

The numerous VA and private medical records submitted since 
the RO's February 1977 decision also are not new in the sense 
that they merely reiterate that the veteran is 
psychiatrically ill-and, indeed, that he has been for many 
years now.  Those records document his ongoing treatment for 
mental illness on both inpatient and outpatient bases since 
about January 1979, with varying diagnoses ranging from drug 
and alcohol dependence, to an anxiety neurosis and major 
depression with psychotic features, to a dysthymic disorder, 
to a personality disorder with borderline dependent and anti-
social features, to a panic disorder with agoraphobia, to 
paranoid schizophrenia.  Obviously then, given his numerous 
different diagnoses, there is no question that he has been 
suffering from mental illness-however diagnosed, for quite 
sometime.  But the more important question, though, is the 
cause of his mental illness since even when denying his claim 
in February 1977 the RO acknowledged that he had an acquired 
psychiatric disorder given that one very recently had been 
diagnosed during his January 1977 VA psychiatric evaluation 
for compensation purposes.  So additional evidence pointing 
out the very same thing is not new.  This additional evidence 
also is not material, however, because it does not contain 
one single medical opinion etiologically linking the 
veteran's mental illness to his service in the military.  And 
just as in February 1977, that continues to be the type of 
evidence needed to, not only reopen his claim, but grant the 
benefit requested.  See Hickson v. West, 11 Vet. App. 374, 
378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Although there were times in the course of being examined and 
treated by the VA and private doctors since February 1977 
when the veteran, himself, indicated that his psychiatric 
problems were caused by his service in the military, there 
never was an occasion when the examining psychiatrist or 
psychologist or social worker, etc., confirmed that this is 
in fact true.  So the veteran's personal belief that it is, 
alone, is not sufficient to reopen his claim.  See, e.g., 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence to support a claim 
for service connection).

Lastly, the Board believes that it also is worth noting that 
a recent case, Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), held that veteran's can receive VA benefits-including 
compensation, for an alcohol or drug abuse disability 
secondary to a service-connected disability.  This overruled 
a holding in a prior precedent case, Barela v. West, 11 
Vet. App. 280 (1998).  However, the holding in the Allen case 
only applies in very limited circumstances, where the veteran 
shows by clear medical evidence that his alcohol and drug 
abuse disability is secondary to or caused by his primary 
service-connected disorder.  And in this particular case, the 
veteran has not shown that he has a primary service-connected 
disorder (i.e., a psychiatric disability related to his 
service in the military), much less that there is a secondary 
cause-and-effect relationship between such psychiatric 
disability and his longstanding history of abusing alcohol 
and drugs.  Consequently, the benefits requested cannot be 
granted.


ORDER

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.



		
	C. P. RUSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

